
	

113 S478 IS: To clarify that the revocation of an alien’s visa or other documentation is not subject to judicial review.
U.S. Senate
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 478
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2013
			Mr. Grassley (for
			 himself, Mr. Chambliss, and
			 Mr. Roberts) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To clarify that the revocation of an
		  alien’s visa or other documentation is not subject to judicial
		  review.
	
	
		1.Judicial review of visa
			 revocationSection 221(i) of
			 the Immigration and Nationality Act (8 U.S.C. 1201(i)) is amended by striking
			 There shall be no means of judicial review and all that follows
			 and inserting the following: Notwithstanding any other provision of law,
			 including section 2241 of title 28, United States Code, any other habeas corpus
			 provision, and sections 1361 and 1651 of such title, no court has jurisdiction
			 to review a revocation under this subsection or to hear any claim arising from
			 such a revocation..
		2.Effective
			 dateThe amendment made by
			 section 1 shall—
			(1)take effect on the date of the enactment of
			 this Act;
			(2)apply to all visas issued before, on, or
			 after such date; and
			(3)apply to any claim pending on, or filed
			 after, the date of the enactment of this Act.
			
